— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered November 19, 1985, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon this record we find that the County Court did not err in denying the defendant’s motion for a severance. The defendant failed to make a proper showing that his codefendants were willing to testify in his behalf if he were tried separately, or to show what the codefendants’ testimony would be and that their testimony would tend to exculpate him (see, People v Bornholdt, 33 NY2d 75, 86-87, cert denied sub nom. Victory v New York, 416 US 905; People v Villalobos, 108 AD2d 887).
Similarly unavailing is the defendant’s contention that the trial court erred in denying his motion to set aside the verdict pursuant to CPL 330.30 (1). Upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, by failing to either request the court to charge the jury on the possible suggestiveness of a showup identification procedure or to object to the court’s charge as given, the defendant has failed to preserve his claim of error in this regard for appellate review (CPL 470.05 [2]; People v Holzer, 52 NY2d 947; People v Martinez, 144 AD2d 699, 701) and we do not find that review in the exercise of our interest of justice jurisdiction is warranted. Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.